DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment received April 7, 2021 has been entered and carefully considered.  Claims 1-18 & 21-22 are pending and presented in the application for an examination.

Response to Arguments
Applicant's arguments filed April 7, 2021 have been fully considered but they are not persuasive.  
Firstly, the examiner notes that the applicant’s amendment did not appear to substantially address, by amendments to the claims, the 103 art rejection, it only addressed the 112 rejection.
The examiner strongly disagrees with the applicant’s arguments and/or the understanding/interpretations of the examiner’s interpretations of the broadly recited claimed invention.  As can be seen from the examiner’s 103 art rejection details, the examiner firmly believes that the examiner properly applied the broadest possible reasonable interpretations of the broad claims in the art 103 art rejection, not 102 art rejection, detailed in the art rejection; furthermore, the examiner firmly believes the 103 art rejection provided detailed teachings & rational for the proper art rejection.  Therefore, the examiner maintains the 103 .
		
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18 & 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US 2008/0052331 A1).
The examiner relies on the entire teachings of the Ogawa reference for this rejection; subsequently, the applicant should carefully consider the entire teachings of the Ogawa reference before considering and responding to the following rejection for better understanding of the examiner’s position.
In figures 1-7 with accompanying description, the Ogawa reference discloses obvious teachings of the functionally equivalent limitations of the recited claimed invention as follows:
Claims 1-18 & 21-22	     Ogawa reference teachings

1.    (Original): A method for storage management, comprising:
Features of operation of figure 1 system
determining, by a processor coupled to a storage system, a plurality of storage areas corresponding to a plurality of files;
Teachings of par. 43, “invention has a plurality of storage areas, which configure an HSM, for managing data arrangement in the plurality of storage area via ILM”; also, figure 1 & par 128, “multiple physical storage device are managed by the LVM as one file system”; Par. 104, “Check whether the data should be migrated from the current storage area to another storage area that satisfies the SLO of the data; Par. 105, “Determine a migration destination storage area that satisfies the SLO of the data”
first & second storage areas
Teachings of par. 43, “plurality of storage areas” such as where data are relocated and/or migrated
selecting, by a  processor, a first storage area and a second storage area from the plurality of storage areas, at lease the second storage area comprising non-empty available space;
Teachings of par 43, “SKA  of the storage area…selects a storage area, whose SLA satisfies the SLO, as  a migration destination of data”; the examiner notes that the inherent teachings a plurality of areas in including first, second areas & more are taught by sources & destinations from the above teachings; also features of figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281]
moving, by the processor, at least part of data stored in used space of the first storage area to the non-empty available space of the second storage area; and
Teachings of Par. 144, “ILM device checks data in a predetermined storage whether the data can be migrated to an area having an SLA better than that of the current area and, if so, migrates the data to that area”; also further taught in figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281]
in response to determining, by the processor, that the used space of the first storage area  is empty after the moving, releasing the first storage area.
Teachings of par. 182, “the free area size adjustment/data migration determination unit 232 checks whether the SLO of the data is satisfied if the data stored in that storage area is migrated to another storage area…the free area size adjustment/data migration determination unit 232 sends an operation start and end notification; also, further taught in figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281]; The examiner notes that it is inherent that the memory space of the migrated area becomes free storage area

2.    (Original): The method of claim 1, wherein the first storage area has maximum available space in the plurality of storage areas and the second storage area has minimum non-zero available space.
Teachings of par. 147, “a policy of migration data may be variably set and generated sot that SLO of data is satisfied” & par. “the SLO checking/data migration determination unite 231 compares of SLO with the SLA value (including guarantee service level) of all storage areas, whose SLA satisfies the SLO of the data, as the data migration destination”; also, further teaches in figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281]; the examiner further notes that specific memory available space & size are obviously taught and governed by the teachings of the variably set policy

3.    (Original): The method of claim 1, further comprising: while executing the moving with a first thread of the processor, moving, using a second thread of the processor different from the first thread, at least part of data stored in used space of a third storage area of the plurality of storage areas to available space of a fourth storage area.
Obvious features of figures1 & [0128]-[0129] where multiple clients accessing multiple storages via a network/File Server where LVM, ILM, HSM, SLO, SLA interactively controlling multiple storage devices (5); see also figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281]


Teachings of par. 147, “a policy of migration data may be variably set and generated sot that SLO of data is satisfied” & par. “the SLO checking/data migration determination unite 231 compares of SLO with the SLA value (including guarantee service level) of all storage areas, whose SLA satisfies the SLO of the data, as the data migration destination”; also, further teaches in features of figures1 & [0128]-[0129] where multiple clients accessing multiple storages via a network/File Server where LVM, ILM, HSM, SLO, SLA interactively controlling multiple storage devices (5); see also figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281]

5.    (Original): The method of claim 1, wherein the moving, by the processor, further comprises: determining a first size of the used space of the first storage area and a second size of the available space of the second storage area; in response to the first size being less than or equal to the second size, moving all of data in the used space of the first storage area to the available space of the second storage area; and in response to the first size exceeding the second size, moving data of the second size in the used space of the first storage area to the available space of the second storage area.
Teachings of par. 147, “a policy of migration data may be variably set and generated sot that SLO of data is satisfied” & par. “the SLO checking/data migration determination unite 231 compares of SLO with the SLA value (including guarantee service level) of all storage areas, whose SLA satisfies the SLO of the data, as the data migration destination”; also, further teaches as obvious modification of the features of figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281] where the FREE AREA SIZE ADJUSTMENT/DATA MIGRATION DETERMIANITON UNIT (232) using “threshold value” in combination with LVM, ILM, HSM, SLO, SLA interactively control the free area size of storage areas, one having ordinary skill in the art can easily move or migrate data for any desired free area size.

6.    (Original): The method of claim 1, wherein the moving, by the processor further comprises: moving data of used space in the second storage area, such that the available space in the second storage area is continuous.
Teachings of par. 147, “a policy of migration data may be variably set and generated sot that SLO of data is satisfied” & par. “the SLO checking/data migration determination unite 231 compares of SLO with the SLA value (including guarantee service level) of all storage areas, whose SLA satisfies the SLO of the data, as the data migration destination”; also, further teaches as obvious modification of the features of figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281] where the FREE AREA SIZE ADJUSTMENT/DATA MIGRATION DETERMIANITON UNIT (232) using “threshold value” in combination with LVM, ILM, HSM, SLO, SLA interactively control the free area size of storage areas, one having ordinary skill in the art can easily move or migrate data for any desired free area size.

7.    (Original): The method of claim 1, wherein the moving, by the processor further comprises: marking space in the first storage area corresponding to the at least part of the data as available.
Teachings of par. 147, “a policy of migration data may be variably set and generated sot that SLO of data is satisfied” & par. “the SLO checking/data migration determination unite 231 compares of SLO with the SLA value (including guarantee service level) of all storage areas, whose SLA satisfies the SLO of the data, as the data migration destination”; also, further teaches as obvious modification of the features of figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281] where the FREE AREA SIZE ADJUSTMENT/DATA MIGRATION DETERMIANITON UNIT (232) using “threshold value” in combination with LVM, ILM, HSM, SLO, SLA interactively control the free area size of storage areas, one having ordinary skill in the art can easily move or migrate data for any desired free area size.

8.    (Original): The method of claim 1, further comprising: updating, by the processor, storage position information in an index table corresponding to the at least part of the data, a data item in the index table indicating an index value associated with the at least part of the data and at least one file referencing to the at least part the data.
Teachings of Par 128, “storage unit (for example, a logical volume, a directory tree, or a partition) … one storage area includes multiple storage devices”; this is also common practice, that are well-known, in the art of memory address & mapping; therefore, obvious features 

9.    (Original): The method of claim 1, wherein the plurality of files are backup files.
Obvious teachings of par. 7, “a copy of the data stored in the lower-level storage device; this is also common practice, that are well-known, in the art of memory address & mapping; and also figures1 & [0128]-[0129] where multiple clients accessing multiple storages via a network/File Server where LVM, ILM, HSM, SLO, SLA interactively controlling multiple storage devices (5); see also figures 3-7 & [0182]-[0183]; [0188]; [0225]-[0228]; [0264]-[0281]

Claims 10-18, 21
Teachings of the above claims 1-9 are similarly applied
Claims 22
Teachings of the above claim 5 are similarly applied.

As can be seen from the above detailed obvious functionally equivalent teachings, the Ogawa reference, does not expressly teach the specific or identical memory space management of variable sizes used in moving data, but openly/flexibly teaches the general HSM policy to implement ILM with threshold values as well as the LVM, SLO & SLA interactively for moving data (i.e., par. 147, “a policy of migration data may be variably set and generated”) that are functionally equivalent to the claimed invention; therefore, one skilled in the art can easily move data by using or choosing different sets of the policies for achieving different memory space management (i.e., the HSM policy to implement ILM with threshold values that governs the sizes of memory spaces of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SHIN whose telephone number is (571)272-4159.  The examiner can normally be reached on 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHRISTOPHER B SHIN/Primary Examiner, Art Unit 2181